 


109 HR 2980 IH: Eminent Domain Relief Act
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2980 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. Tancredo introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the nonrecognition of gain on real property which is involuntarily converted as the result of the exercise of eminent domain, without regard to whether such property is replaced. 
 
 
1.Short titleThis Act may be cited as the Eminent Domain Relief Act. 
2.Nonrecognition treatment for real property which is involuntarily converted as a result of exercise of eminent domain 
(a)In generalSection 1033 of the Internal Revenue Code of 1986 (relating to involuntary conversions) is amended by redesignating subsection (k) as subsection (l) and by adding after subsection (j) the following new subsection: 
 
(k)Condemnation of real propertyIf real property held by the taxpayer is (as the result of its seizure, requisition, or condemnation, or threat or imminence thereof) compulsorily or involuntary converted, at the election of the taxpayer (in such form and manner as the Secretary may prescribe)— 
(1)no gain shall be recognized, and 
(2)subsections (a) and (b) shall not apply with respect to such conversion.. 
(b)Effective dateThe amendment made by this section shall apply to dispositions of converted property occurring after December 31, 2004. 
 
